Case: 19-13268   Date Filed: 04/06/2020   Page: 1 of 4



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13268
                         Non-Argument Calendar
                       ________________________

                        Agency No. A215-975-148



KIB RIA GOLAM,

                                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (April 6, 2020)

Before WILLIAM PRYOR, JILL PRYOR and HULL, Circuit Judges.

PER CURIAM:
              Case: 19-13268     Date Filed: 04/06/2020   Page: 2 of 4



      Kib Golam, a native and citizen of Bangladesh, petitions for review of the

order affirming the denial of his application for asylum and withholding of

removal under the Immigration and Nationality Act and for relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading

Treatment or Punishment. 8 U.S.C. §§ 1158(b), 1231(b)(3). Golam applied for

asylum and withholding of removal on the ground that he had suffered past

persecution on account of his political activities, but the Board of Immigration

Appeals agreed with the finding of the immigration judge that Golam was not

credible. We dismiss in part and deny in part Golam’s petition.

      Golam argues that he is eligible for relief under the Convention, but we lack

jurisdiction to consider that argument. The Board found that Golam did “not

meaningfully challenge the Immigration Judge’s denial of protection under the

Convention . . . [and] deem[ed] the denial of that form of protection waived.”

“[A]bsent a cognizable excuse or exception, we lack jurisdiction to consider claims

that have not been raised before the [Board].” Amaya–Artunduaga v. U.S. Att’y

Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (internal quotation marks omitted).

We dismiss that part of Golam’s petition seeking review of the denial of his

application for relief under the Convention.

      Substantial evidence supports the finding that Golam was not credible, and

the Board identified specific and cogent reasons to support that finding. Chen v.


                                          2
               Case: 19-13268     Date Filed: 04/06/2020   Page: 3 of 4



U.S. Att’y Gen., 463 F.3d 1228, 1230–31 (11th Cir. 2006). Golam based his claim

of persecution on his membership in the Liberal Democratic Party and incidents

involving the opposition ruling party, the Awami League, but there were several

inconsistencies in Golam’s credible-fear interview with an asylum officer, his

written application for asylum and withholding of removal, and his testimony at his

removal hearing regarding his knowledge of the Party and his interactions with

members of the League. During his interview and in his application, Golam stated

that he was attacked and beaten twice, but he later testified at his removal hearing

that he was beaten “many times.” Golam told his interviewer that nothing

happened to him after he moved to Dhaka, where he turned off all telephones and

stayed inside a house, but Golam testified at his removal hearing that he did not

feel safe in Dhaka and received threatening telephone calls. And although Golam

professed to be a member of the Party, the immigration judge found that Golam

“show[ed] a shocking lack of knowledge of” the political system in Bangladesh.

Golam described the nature of the Party as “a political party in Bangladesh,” and

when asked to explain its policies, stated that it was “a very good party” that

“do[es] good for the . . . poor people and . . . the development of the country[,]”

“always give[s] . . . plenty to the good thing,” and does “not accept any illegal

things happens in the country.” Golam fails to explain how this record would

compel a reasonable fact finder to reverse the adverse credibility finding against


                                          3
              Case: 19-13268     Date Filed: 04/06/2020   Page: 4 of 4



him and conclude that he established eligibility for asylum relief or withholding of

removal. See id. at 1233.

      We DISMISS Golam’s petition for review of the denial of relief under the

Convention and DENY his petition for review of the denial of asylum and

withholding of removal.

      DISMISSED IN PART, DENIED IN PART.




                                         4